FOLLETT, J.
In case A. and B., directors in a corporation, waste its funds during one year, and B. and C., directors, by some act not connected with the first, devastavit in another year, the three cannot be joined in an equitable action brought by or in behalf of the corporation to compel them to account for and pay the damages sustained by these independent, wrongful acts. Wasting the property of a corporation by its directors is a tort. A. is not liable for the acts of B. and C., and C. is not liable for the acts of A. and B., and these independent, tortious acts constitute distinct causes of action, which cannot be united in one complaint. The interlocutory judgment should be affirmed, with costs, on the opinion of LAWRENCE, J., at special term.
VAN BRUNT, P. J., concurs.